IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                       :
                                                   :
               v.                                  :
                                                   :
Haddrick Byrd,                                     :   No. 167 C.D. 2020
                       Appellant                   :   Submitted: May 27, 2022


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                      FILED: September 1, 2022

               Haddrick Byrd (Byrd) appeals pro se from the Philadelphia County
Common Pleas Court’s (trial court) January 28, 2019 order granting Byrd’s habeas
corpus petition (Petition).1 Byrd presents one issue for this Court’s review: whether
the trial court erred by granting the Petition without modifying the DC-300Bs2 to
reflect the proper sentence and ordering his discharge. After review, this Court
affirms.
               Byrd and two accomplices were arrested, and subsequently charged, in
connection with the 1974 robbery of a men’s clothing store located at 639 South
Street in Philadelphia. On September 18, 1975, following a jury trial, Byrd was


       1
          “If . . . the alleged error is thought to be attributable to ambiguity in the sentence imposed
by the trial court, then a writ of habeas corpus ad subjiciendum lies to the trial court for
clarification and/or correction of the sentence imposed.” Commonwealth v. Heredia, 97 A.3d 392,
395 (Pa. Super. 2014) (quoting Commonwealth v. Perry, 563 A.2d 511, 513 (Pa. Super. 1989)).
        2
           A DC-300B is “the court commitment form . . . generated from the Common Pleas
Criminal Court Case Management System of the unified judicial system[.]” Section 9764(a) of
the Sentencing Code, 42 Pa.C.S. § 9764(a).
convicted of robbery, possessing an instrument of crime, four counts of aggravated
assault, and five counts of simple assault. On May 6, 1976, the trial court sentenced
Byrd to an aggregate term of 331/2 to 67 years of incarceration. Following a direct
appeal, the Pennsylvania Superior Court affirmed the judgment of sentence on
March 18, 1987. On October 18, 1994, Byrd filed his first Post Conviction Relief
Act (PCRA)3 petition. The PCRA court dismissed Byrd’s first PCRA petition
without a hearing. Byrd appealed and the Pennsylvania Superior Court vacated his
one-to-two year sentence for simple assault and affirmed the dismissal in all other
respects.4 Byrd did not seek allocatur. Byrd was subsequently unsuccessful in
obtaining collateral relief through a second PCRA petition filed in 2014.
               On August 8, 2017, Byrd filed the Petition with the trial court seeking
correction and/or clarification of his sentence. On January 28, 2019, the trial court
granted relief. Specifically, the trial court ordered the Department of Corrections
(DOC) to recalculate Byrd’s sentence to reflect the Pennsylvania Superior Court’s
vacation of the one-to-two year sentence imposed for simple assault (CP-1499-
1174), and the trial court’s awarding of credit for time served on May 6, 1976.
               On February 8, 2019, Byrd appealed from the trial court’s January 28,
2019 order to the Pennsylvania Superior Court. On March 29, 2019, the trial court
directed Byrd to file a Statement of Errors Complained of on Appeal pursuant to
Pennsylvania Rule of Appellate Procedure (Rule) 1925(b) (Rule 1925(b) Statement).
On April 12, 2019, Byrd filed his Rule 1925(b) Statement. On May 20, 2019, the
trial court filed its opinion pursuant to Rule 1925(a) (Rule 1925(a) Opinion). On
January 8, 2020, the Pennsylvania Superior Court transferred the appeal to this




      3
          42 Pa.C.S. §§ 9541-9546.
      4
          See Commonwealth v. Byrd, 678 A.2d 824 (Pa. Super. 1996) (Table).
                                              2
Court.5, 6 On January 18, 2022, Byrd filed an Application for Relief seeking to
expedite the decision in this case.
                Byrd argues that because the trial court granted his Petition, the trial
court should have also modified the DC-300Bs connected with his criminal case and
discharged him from custody, because the maximum sentence release date expired.
The trial court explained:

                [Byrd’s] instant [Petition] sought relief in the form of
                correction and/or clarification of his sentence. In support
                of [Byrd’s] request for relief, he appended a copy of a
                letter sent from [] DOC to the Honorable C. Darnell Jones,
                II[,] on July 25, 2008[,] seeking sentence clarification.
                [Byrd] correctly observed that [] DOC did not receive a
                written response. After reviewing the letter, [Byrd’s] case
                file, and contacting the Records Supervisor at the State
                Correctional Institution at Frackville, th[e trial c]ourt
                made the following determinations necessitating sentence
                clarification and recalculation[.] First, [] DOC’s letter
                incorrectly stated that “no credit was awarded.” See
                [Petition] at Exhibit E. To the contrary, the trial court
                awarded credit for time served at sentencing. See
                Sentencing orders, 5/6/[19]76. Second, [] DOC had not
                recalculated [Byrd’s] sentence to reflect the
                [Pennsylvania] Superior Court’s vacation of the one (1) to
                two (2) year sentence imposed for simple assault (CP[-
                ]1499-1174). Thus, th[e trial c]ourt entered orders
                directing [] DOC to recalculate [Byrd’s] sentence to reflect
                the trial court’s awarding of time[-served] credit and the
                [Pennsylvania] Superior Court’s 1996 decision.




        5
          “Ordinarily, an appellate court will review a grant or denial of a petition for writ of habeas
corpus for abuse of discretion, but for questions of law, our standard of review is de novo, and our
scope of review is plenary.” Commonwealth v. McClelland, 233 A.3d 717, 732 (Pa. 2020) (quoting
Commonwealth v. Judge, 916 A.2d 511, 521 n.13 (Pa. 2007) (citations omitted)).
        6
          By March 8, 2022 Order, this Court precluded the Commonwealth of Pennsylvania from
filing a brief for its failure to file a brief or notice of non-participation as directed by this Court’s
January 31, 2022 Order.


                                                   3
Rule 1925(a) Op. at 2-3 (internal citations omitted). The trial court expounded:
“Although the DC-300Bs omitted the trial court’s granting of time[-served] credit,
they accurately detailed the [sentencing] court’s consecutive-sentence structure
resulting in an aggregate term of [331/2] to [67] years’ incarceration on the above-
captioned case.” Rule 1925(a) Op. at 3. Because the trial court ordered DOC to
recalculate Byrd’s sentence to reflect the trial court’s awarding of time-served credit
and the Pennsylvania Superior Court’s 1996 decision, correcting the DC-300Bs was
not warranted.
               Further, it is undisputed that the sentencing court sentenced Byrd to an
aggregate term of 331/2 to 67 years of incarceration. Deducting the one-to-two year
sentence imposed for simple assault, as the Pennsylvania Superior Court ordered,
Byrd’s modified aggregate term totals 321/2 to 65 years of incarceration. It is unclear
how much pre-sentence time Byrd served. However, given that Byrd was held for
court on October 29, 1974, he was convicted on September 25, 1975, and he was
sentenced on May 6, 1976, he could possibly have served between one and two
years.7 Deducting another two years from Byrd’s aggregate sentence for time
served, as the sentencing court ordered, results in a modified maximum sentence of
63 years. Thus, even giving Byrd the benefit of every possible inference, since only
46 years have passed since Byrd’s May 6, 1976 sentencing, his maximum sentence
release date has not expired. Accordingly, the trial court did not err by failing to
discharge Byrd.8



       7
           However, it is extremely doubtful that Byrd’s pre-sentence confinement would have
totaled two years, because his arrest, conviction, and sentencing on these charges underlapped and
overlapped with two additional criminal cases for which Byrd was convicted and sentenced. See
CP-51-CR-0416311-1973, CP-51-CR-0317152-1975.
         8
           Byrd is also serving a life sentence for murder which is marked closed on the docket. See
CP-51-CR-0317152-1975. Therefore, even if Byrd’s maximum sentence on this case had expired,
the trial court could still not order his discharge.
                                                 4
For all of the above reasons, the trial court’s order is affirmed.




                           _________________________________
                           ANNE E. COVEY, Judge




                              5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania           :
                                       :
            v.                         :
                                       :
Haddrick Byrd,                         :   No. 167 C.D. 2020
                  Appellant            :

                                   ORDER

            AND NOW, this 1st day of September, 2022, the Philadelphia County
Common Pleas Court’s January 28, 2019 order is AFFIRMED. Haddrick Byrd’s
Application for Relief seeking to expedite the decision in this case is DENIED as
moot.



                                     _________________________________
                                     ANNE E. COVEY, Judge